Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
Filed 06/17/19   Case 19-12598   Doc 1
